 
 
I 
111th CONGRESS
2d Session
H. R. 5484 
IN THE HOUSE OF REPRESENTATIVES 
 
June 8, 2010 
Mr. Teague introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To direct the Secretary of Veterans Affairs to establish an annual award program to recognize businesses for their contributions to veterans’ employment, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the VetStar Veteran-Friendly Business Act of 2010. 
2.Award program 
(a)EstablishmentThe Secretary of Veterans Affairs shall establish an award program, to be known as the VetStar Award Program, to annually recognize businesses for their contributions to veterans’ employment. 
(b)AdministrationThe Secretary shall establish a process for the administration of the award program, including criteria for— 
(1)categories and sectors of businesses eligible for recognition each year; and 
(2)objective measures to be used in selecting businesses to receive the award. 
3.Veteran definedIn this Act, the term veteran has the meaning given that term in section 101(2) of title 38, United States Code.  
 
